FILED
                            NOT FOR PUBLICATION                              DEC 26 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50400

              Plaintiff - Appellee,              D.C. No. 3:09-cr-03393-BTM-4

  v.
                                                 MEMORANDUM *
SHAWN HOLIDAY,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding

                           Submitted December 7, 2012 **
                               Pasadena, California

Before: PREGERSON, PAEZ, and HURWITZ, Circuit Judges.

       Defendant Shawn Holiday appeals the district court’s final judgment and

120-month sentence based on his jury conviction of possession of crack cocaine

and possession of crack cocaine with intent to distribute, in violation of 21 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1). Holiday argues that the district court erred when it denied his motion

to suppress evidence seized from him after his arrest, which he contends was not

supported by probable cause.

      We review de novo the determination of probable cause. See Ornelas v.

United States, 517 U.S. 690, 699 (1996).

      Probable cause to arrest exists when, under the totality of circumstances

known to the arresting officers, a prudent person would have concluded that there

was a fair probability that [the defendant] had committed a crime. United States v.

Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007). Probable cause determinations may be

based in part on reasonable inferences. United States v. Davis, 530 F.3d 1069, 1084

(9th Cir. 2008). The “collective knowledge doctrine” permits aggregation of facts

known to each of the officers when the officers were working as a team. United

States v. Ramirez, 473 F.3d 1026, 1032-33 (9th Cir. 2007).

      Holiday argues that probable cause to arrest him did not exist because no

officer saw him engage in a drug transaction. The officers did, however, observe

substantial circumstantial evidence that whoever was in an identified Lincoln

Navigator was a party to the drug transaction, as detailed by the district court in its

orders denying the suppression motion and motion for reconsideration. These facts

would lead a prudent person to conclude that there was a fair probability that the


                                           2
driver and sole occupant of the Lincoln Navigator had just engaged in a crime.

Lopez, 482 F.3d at 1072. That person turned out to be Holiday.

      Holiday characterizes the probable cause determination as hinging on his

“mere presence,” citing Ybarra v. Illinois, 444 U.S. 85, 91 (1979). The “mere

presence doctrine,” however, applies only if “the facts and circumstances do not

support an inference that the individual is connected to the proximate criminal

activity.” United States v. Buckner, 179 F.3d 834, 839 (9th Cir. 1999). Here, as in

Buckner, the “attendant facts and circumstances support a fair probability that [the

defendant] was linked to the crime of drug trafficking.” Id. at 839; see also United

States v. Valencia-Amezcua, 278 F.3d 901, 907 (9th Cir. 2002). Moreover, where

surveillance reveals a “pattern of activity indicating participation in a narcotics

transaction,” the court is not swayed by the “presence or absence of any particular

observation alone.” United States v. Del Vizo, 918 F.2d 821, 827 (9th Cir. 1990).

      Holiday was not merely in the car wash at an inopportune time. Rather, he

was the driver and sole occupant of a Lincoln Navigator that was under constant

surveillance by the police after it arrived at the car wash. The Navigator was not

washed during the ten minutes it was in the car wash. Defendant Branch

approached the Navigator twice, returning with $8000 in cash given to him by a

confidential source to buy drugs. While inside the car wash, Branch was observed


                                           3
talking to an African-American male in the Navigator; and returned with crack

cocaine. Holiday, an African-American, was apprehended while driving the

Navigator after it left the car wash.

      Under these facts, the district court did not err in concluding that there was

probable cause for Holiday's arrest.




AFFIRMED.




                                          4